Citation Nr: 1438378	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher evaluation for disseminated blastomycosis than the zero percent assigned, to include whether the reduction from 30 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977, from June 1979 to December 1979, from August 1991 to April 1993, and from November 2001 to September 2004.  

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By that rating decision the RO reduced the assigned rating for disseminated blastomycosis from 30 percent to zero percent.  The Veteran disagreed with the reduction in rating based on residual lung damage being present, and the appeal arises from this disagreement.  

The veteran testified at a videoconference hearing before the undersigned in February 2013.  A transcript is of record. 

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his February 2013 hearing that he believed he had damage to his lungs caused by his disseminated blastomycosis even though he did not have any remaining active blastomycosis.  He contended that this residual lung damage resulted in shortness of breath, reduced lung capacity in the left lung, and productive cough.  

The Veteran last underwent a VA examination addressing his disseminated blastomycosis in September 2009.  The examiner reviewed the record and concluded that while the Veteran had disseminated blastomycosis in service, it had been treated and he was thereby cleared of the disease.  Past examinations included chest scans which showed the lungs to be clear of any active parenchymal disease revealing no residuals.  The scans showed an azygos right upper lobe, but the examiner noted that this was a normal anatomic variant.  The examiner additionally noted that there was no evidence based on available records of fibrosis, restrictive lung disease, or pulmonary blastomycosis.  The examiner conceded that the Veteran had shortness of breath on mild exertion but concluded that this was not due to the disseminated blastomycosis.  Rather, the examiner opined based on past records and current examination that the Veteran had dyspnea and productive cough due to his smoking of a pack of cigarettes per day since 1974.

The September 2009 examiner referred to a 2007 pulmonary function test that was deemed invalid due to the Veteran's inability to perform according to standards.  The Veteran reportedly refused to undergo a pulmonary function test for the September 2009 examination.  

At his February 2013 hearing, however, the Veteran contended that this assertion that he had refused testing was incorrect.  He testified that he had been scheduled for a pulmonary function test for purposes of the current claim, but that he had been unable to attend the test, and he had requested that it be rescheduled.  He reported that he was not afforded a rescheduling appointment.  The Veteran additionally asserted that he would be able and willing to perform a pulmonary function test in furtherance of his claim.  

Also in February 2013, the Veteran submitted a written statement by a private treating physician, dated that month, in which the physician asserted that it was more likely than not that the Veteran's current respiratory difficulties were caused by the disseminated blastomycosis which he suffered in the Persian Gulf War in 1991.  The Veteran had previously submitted another letter, dated in August 2009, from the same physician providing substantially the same opinion.  In neither of these letters did the physician indicate what records were relied upon to support the opinion, and in neither letter did the physician provide a rationale to support the opinion.  

Based on the Veteran's willingness to undergo a new examination with pulmonary functioning testing, the Board believes that an additional attempt is warranted to obtain a contemporary examination adequate for the Board's adjudication.  The examination should ascertain the extent of any current respiratory disability attributable to in-service disseminated blastomycosis.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 38 C.F.R. § 3.159(c)(4) (2013). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim. 

2. Obtain any as-yet-unobtained treatment or evaluation records from VA or other sources, with the Veteran's assistance and authorization, as appropriate.  This should include records of treatment from Northlake Pulmonary Associates, Covington, Louisiana.  Requests, records, and responses received should be associated with the claims file or virtual claims file. 

3. Arrange for the Veteran to be scheduled for a VA respiratory examination.  The entire claims file, including a copy of this Remand and records within Virtual VA, must be made available to and reviewed by the examiner prior to the examination.  The examiner is to be advised that the new examination is necessary because the Veteran had not undergone pulmonary function testing for the prior examination in September 2009, and the Veteran has newly expressed a willingness to undergo this testing in furtherance of his claim.  Accordingly, all necessary tests and studies should be performed, to include pulmonary function testing.  

The examiner should identify all current respiratory impairments and should address the extent of disability attributable to each impairment.  If the extent of disability as a residual of the Veteran's service-connected disseminated blastomycosis or its residuals cannot be differentiated from that due to other conditions, the examiner should so state, and the extent of all respiratory disability that cannot be differentiated from that due to the Veteran's disseminated blastomycosis or its residuals should be addressed as a whole.  Contrarily, if some respiratory disability may be differentiated from that attributable to the Veteran's service-connected disseminated blastomycosis or its residuals, then the examiner should so state and should address the extent of disability which cannot be so differentiated.  In answering these questions of differentiable disability, the examiner should note and address the contrary opinions of the VA pulmonary function examiner in September 2009, and the Veteran's treating physician, D.K., of Northlake Pulmonary Associates, in August 2009 and February 2013 letters contained in the claims file.  

The report of examination should include a complete rationale for all opinions expressed.
 
4. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing (without good cause) either to report for the examination or to cooperate with required pulmonary function testing.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication. 

6. The RO/AMC will then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



